Citation Nr: 1226001	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 2004 for the grant of service connection for hepatitis C.

2.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C. 

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and from January 1974 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially requested a Board hearing, but in correspondence dated in May 2012, the Veteran withdrew that request.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement, that issue is further addressed in the REMAND portion of this document. 

The issue of entitlement to service connection for arthropathy of the back and joints, secondary to service-connected hepatitis C, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  In correspondence dated in May 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for an earlier effective date for the grant of service connection for hepatitis C.

2.  The Veteran's hepatitis C disability has been productive of daily fatigue and has required dietary restriction throughout the appeal period; but it has not been productive of hepatomegaly at any time during the appeal period or incapacitating episodes other than those noted on the VA medical professional's statement of April 27, 2012.

3.  In a formal hepatitis C assessment dated in April 2012, a VA medical professional certified that the Veteran's hepatitis C had been productive of incapacitating episodes with symptoms that include fatigue, malaise, nausea, anorexia, arthralgia, and right upper quadrant pain, severe enough to require bed rest and treatment by a physician having a total duration of at least six weeks, but not occurring constantly, during the previous 12- month period.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for an earlier effective date for the grant of service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an initial disability rating for hepatitis C of 20 percent, but no more, prior to April 27, 2012, and of 60 percent, but no more, beginning April 27, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of earlier effective date claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In a signed writing in May 2012, the Veteran stated that he wanted to "completely withdraw" the issue of an earlier effective date for hepatitis C.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.

II.  Increased rating claim

The Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

Before addressing the merits of the claim for an increased rating, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; and Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's functioning.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the RO provided pre-adjudication VCAA notice by letter, dated in March 2004, on the underlying claim of service connection.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, the RO obtained VA medical records.  In addition, the Veteran was accorded a VA examination in August 2007, and the report of this examination is sufficiently detailed to permit fair and equitable consideration of the merits of the issues presented.  The examiner reviewed the Veteran's symptoms in detail and in conjunction with the rating criteria, and provided sufficient information on which to rate the Veteran's hepatitis C disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, this evidence is adequate for rating purposes.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

The evidence also includes a formal April 2012 hepatitis C assessment from a VA medical professional, which is also sufficiently detailed to permit fair and equitable consideration of the merits of the issue presented; and there is no evidence in the record dated subsequent to this certification that shows a material change in the Veteran's condition to warrant a new examination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  The Board will therefore consider the merits of the Veteran's claim for an increased rating for his service-connected hepatitis C disability.

In a rating decision dated in December 2007, the RO granted service connection for hepatitis C with a 10 percent rating effective February 6, 2004.  The Veteran appealed the assigned rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's hepatitis C disability has been continuously evaluated under the provisions of Diagnostic Code 7354 throughout the appeal period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (as in effect since July 2, 2001).  Under Diagnostic Code 7354, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  The highest rating of 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.
"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.112, Diagnostic Code 7354

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  

While the Veteran's entire history is reviewed when assigning a disability evaluation (38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In or around 1994 the Veteran was diagnosed with hepatitis C.  A liver biopsy done by VA in 2001 confirmed the diagnosis.

VA medical records dating from 2004 document complaints of fatigue, and note that the Veteran was established in the HCV Clinic and receiving instruction, including dietary instruction, in hepatitis C classes and during continuous visits to the Liver Clinic.  

In August 2007, the Veteran was provided a VA examination.  During the examination he complained of fatigue for the past nine years, to the point of his needing to nap about one to two hours per day.  He also complained of weight loss, but admitted that this had, initially, been intentional.  He added that he was unemployed, and had been since approximately 2004.  The examiner noted that the Veteran was not taking any medication for his hepatitis C.  There is no mention in any medical record of hepatomegaly.  

A VA mental health record dated in January 2008 noted that the Veteran appeared well nourished.

In a hepatitis C assessment dated in April 2012, a VA medical professional certified that the Veteran's hepatitis C was productive of daily to near constant fatigue, malaise, and arthralgia, and of intermittent anorexia, nausea, and right upper quadrant pain.  The VA medical professional added that the Veteran had had six weeks or more of incapacitating episodes of fatigue in the past year (and had sought treatment for his fatigue); but was not on medication for his hepatitis C.

In a rating decision in April 2010, the RO denied entitlement to service connection for chronic fatigue syndrome and that decision was not appealed.  The RO noted that the Veteran's fatigue was secondary to his hepatitis C disability, and that it would be addressed in the appeal for an increased rating for hepatitis C.

Evidence of daily fatigue secondary to hepatitis C throughout the appeal period supports a rating higher than 10 percent, which is assigned when there is only intermittent fatigue.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  There is also evidence of dietary restriction throughout the appeal period.  There is, however, no evidence of hepatomegaly at any time during the appeal period.  Accordingly, the Board finds that the criteria for a rating of 20 percent, but no higher, are met until April 27, 2012; at which time a rating of 60 percent is warranted based on the April 27, 2012, certification from a VA medical professional that the Veteran suffered from incapacitating episodes with symptoms such as fatigue, malaise, nausea, anorexia, arthralgia, and right upper quadrant pain, having a total duration of at least six weeks, but not occurring constantly, during the previous 12- month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

A schedular rating of 40 percent or more prior to April 27, 2012, is not warranted because, while the Veteran arguably has had bouts of weight loss throughout the appeal period, there is no requisite hepatomegaly for a 40 percent rating; and no clinical evidence of incapacitating episodes.  In so finding the Board notes that it has sympathetically considered the Veteran's complaints of chronic fatigue (see Barr v. Nicholson, 21 Vet. App. 303 (2007), but his subjective complaints are not sufficient to establish all of the criteria required for a higher rating; namely, clinical evidence of hepatomegaly, or incapacitating episodes.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).  

The maximum schedular rating of 100 percent is also not warranted at any time during the appeal because the Veteran's hepatitis C is not productive of near-constant debilitating symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).  Indeed, the Board notes that the Veteran is independent in his activities of daily living, and that his activities of daily living include working out and exercising.  Moreover, the Veteran is not on medication for his hepatitis C.  Accordingly, while there is evidence of daily to near constant fatigue, malaise, and arthralgia since April 2011, the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating.  38 C.F.R. §§ 4.7, and 4.114, Diagnostic Code 7354.

Reasonable doubt has been considered and accorded in the grant of this increased, staged, rating for hepatitis C.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  See also Fenderson, 12 Vet. App. 119, 126 (providing for staged ratings).

The assignment of an extra-schedular rating was also considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 1366 (Fed. Cir. 2009).  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already contemplated by the General Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The Veteran's appeal for an earlier effective date for the grant of service connection for hepatitis C is dismissed.

Entitlement to an initial disability rating for hepatitis C of 20 percent prior to April 27, 2012, and of 60 percent beginning April 27, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

In a rating decision in July 2008, the RO denied entitlement to TDIU.  However, since that time, and during the appeal period, a VA medical professional certified, in April 2012, that the Veteran's ability to work is impacted by fatigue related to the Veteran's chronic liver disease.  Additionally, the Board has just increased the schedular rating for the Veteran's service-connected hepatitis C disability to 60 percent.  See 38 C.F.R. § 4.16(a) (providing for assignment of a TDIU where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  

The Board has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question.  See Mayhue v. Shinseki, 24 Vet. App. 273  (2011); Rice, 22 Vet. App. 447 (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

With the grant of a 60 percent rating for hepatitis C and evidence that the Veteran may be unable to work because of his service-connected hepatitis C disability, the Board finds that this reasonably raises, anew, the issue of entitlement to a TDIU.  Accordingly, the Board has jurisdiction over this matter and it is remanded for adjudication.  See VAOPGCPREC 6-96.  

Accordingly, the case is REMANDED for the following action:

1.  Comply with VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement, including providing appropriate VCAA notice.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  

The examiner should also assess the Veteran's ability to obtain and maintain gainful employment as a consequence of his service-connected disabilities (which include hepatitis C, peptic ulcer, tinnitus, and a knee disability).  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case.  Such examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected disabilities preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age or any non service-connected disabilities? 

The examiner is advised that the term "as likely as not does not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale must be provided for all opinions provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if TDIU may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


